Citation Nr: 0925100	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-31 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1953 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and August 2006 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Sleep apnea was not aggravated or incurred during or as a 
result of active service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
sleep apnea are not met. 38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in February 2005, 
August 2005, December 2005, March 2006, and June 2006. These 
letters effectively satisfied the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; and (3) informing the Veteran about 
the information and evidence he was expected to provide. Of 
note, 38 C.F.R. § 3.159 has been revised in part recently. 
These revisions are effective as of May 30, 2008. 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008). The final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a June 2006 letter. Although this notification 
obligation was not met before the August 2005 RO decision, 
the Board finds this timing error non-prejudicial since his 
service connection claim is denied, rendering the content of 
the notice moot. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. VA treatment 
records and various written lay statements by the Veteran and 
others are associated with the claims file. The Veteran was 
afforded a VA examination for his claimed sleep apnea 
disability. 

Complete copies of the Veteran's service treatment records 
and personnel records are unavailable. A December 2005 
response from the U.S. Joint Services Records Research Center 
(JSRRC) indicated that parts of the Veteran's service records 
were destroyed in a fire. When service records are incomplete 
or presumed destroyed, VA not only has a heightened 
obligation to explain its findings and conclusions, but also 
a heightened duty to consider the benefit-of-the-doubt rule. 
O'Hare v. Derwinski, 1 Vet. App. 365 at 367 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 at 263-264 (1992). The Veteran 
must be afforded an opportunity to submit alternative 
evidence, such as lay testimony, to substantiate his claim. 
Id. In this case, the Veteran submitted an October 1953 
letter from his mother referencing a sleep disturbance 
incident during active service. The Veteran was also afforded 
an opportunity to submit additional evidence regarding his 
sleep apnea claim at an October 2007 Decision Review Officer 
(DRO) hearing, but he declined to do so. The Board finds that 
the RO fulfilled its duty to assist. 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analysis

The Veteran contends that he has experienced sleep apnea 
since active service. The preponderance of the competent 
medical evidence does not show an etiological relationship 
between sleep apnea and any incident of active service, and 
the claim is denied. 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Veteran reported that he had sleep disturbances during 
active service, including an incident where he fell asleep 
during guard duty at night while stationed in Korea. He 
submitted an October 1953 letter from his mother referencing 
this event. The Veteran asserted that his sleep disturbances 
have continued since active service. He submitted a March 
2005 letter from his girlfriend of 17 years stating that she 
has observed the Veteran's "sleep problems" and encouraged 
him to seek medical treatment. 

Firstly, while service treatment records are unavailable to 
document complaints or treatment for sleep disturbance, the 
Veteran has not reported seeking medical care for such 
symptoms, nor does he report that any personnel actions arose 
resultant from sleep abnormalities.  Thus, the factual (i.e., 
non-medical) evidence underlying underlying the Veteran's 
claim are his own account of daytime somnolence and nighttime 
snoring; and the October 1953 letter from his mother. 

A September 2004 VA treatment note is the first medical 
treatment of record for sleep disturbances. The treatment 
note showed that the Veteran was referred to a pulmonologist 
for possible sleep disordered breathing. The Veteran's 
reported sleep history included loud snoring and daytime 
hypersomnelence beginning in active service. The 
pulmonologist stated that the reported symptoms were 
consistent with sleep apnea syndrome. Based on the Veteran's 
reported history, the pulmonologist opined that sleep apnea 
had its onset during active service. He also reiterated this 
opinion in a January 2005 VA treatment note. 

An April 2006 VA examination report is of record. The Veteran 
reported that he currently used a continuous positive airway 
pressure (CPAP) machine to treat his sleep apnea symptoms. 
Based on the Veteran's reported history, the physician opined 
that sleep apnea had its onset during service. 

However, and critical to this inquiry, the physician 
conducting the April 2006 VA examination added an August 2006 
addendum. He reiterated that he must rely on the Veteran's 
reports and had no way to independently verify the Veteran's 
reported history. The physician also stated that daytime 
sleepiness is a primary symptom of sleep apnea and that the 
record reflected that the Veteran fell asleep on guard duty   
during the day. Notwithstanding, the March 2005 statement by 
the Veteran referred to the incident of falling asleep during 
guard duty as occurring at night - thus indicating to that 
extent, that the physician's belief of daytime somnolence is 
unsupported. 

An October 2006 handwritten note on the August 2006 addendum 
was authored by a VA pulmonologist who previously treated the 
Veteran in September 2004. He stated that there is "no way" 
to scientifically connect the Veteran's reported history of 
snoring and somalence to the current sleep apnea diagnosis 
without evidence provided by a sleep study, and that such a 
diagnosis would be "pure speculation."   

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence. See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
Veteran. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); 
(Holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence.").  

As to medical evidence, the Board's inquiry encompasses 
scrutiny of inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches  Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993); see also Mariano v. Principi, 17 Vet. App. 
305, 317 (2003) (Observing that flawed methodology in 
creating medical report renders physician's opinion of 
"questionable probative value").  

The preponderance of the probative evidence (i.e, both 
medically competent and factually informed) does not show 
that the Veteran's current sleep apnea is etiologically 
related to his complaints of sleep disturbance during active 
service. 

There is no clinical evidence supporting a finding that the 
two in-service symptoms reported by the Veteran (one episode 
of falling asleep on guard duty and snoring) indicate the 
onset of sleep apnea. Further, to the extent that the August 
2006 opinion relied upon the Veteran's account, the explicit 
or implicit opinion of the physician that the appellant is 
truthful is not necessarily probative as to the facts of the 
account.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996).  Moreover, while a physician is competent to render 
medical opinions, such competence does not extend to the 
factual underpinnings of the opinion.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).  

In addition, approximately 50 years passed between the 
Veteran's active service and his first record of medical 
treatment for sleep apnea in September 2004. See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].

The Board notes that the Veteran's service treatment records 
are unavailable and has considered its heightened duty to 
apply the benefit of the doubt doctrine and explain its 
determinations. Dixon, supra. Nevertheless, the probative 
medical evidence does not show that sleep apnea is 
etiologically related to service, and the claim is denied. 
38 C.F.R. §§ 3.159(a); 3.303; Espiritu, supra. 


ORDER

Service connection for sleep apnea is denied. 


REMAND

The Board finds that the issue of service connection for PTSD 
must be remanded for consideration of evidence submitted 
following the last adjudication by the RO in the February 
2008 Supplemental Statement of the Case (SSOC). 

The Informal Hearing Presentation, dated June 2009, included 
a military history article from the internet as evidence to 
substantiate the Veteran's reported stressors. It also 
referenced a military website, www.dtic.mil, as having 
helpful information. 

The Veteran served during the Korean War. Throughout the 
record, he reported his stressors as the fear of imminent 
combat engagement. His active service began in January 1953 
and the Korean War armistice was signed on July 27, 1953, 
ending combat operations. In an October 2007 statement, he 
indicated that during the weeks leading to the armistice, his 
regiment was alerted three times for combat action. 

Given the record, the Board finds that a U.S. Joint Services 
Records Research Center (JSRRC) search for records from the 
27th Infantry Regiment of the 25th Infantry Division in Korea 
during May, June, and July 1953 is necessary. If any record 
retrieved confirms that the Veteran's regiment was alerted 
for imminent combat participation, the RO/AMC should afford 
the Veteran a PTSD examination.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for PTSD that is 
not evidenced by the current record. The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2. Upon the passage of a reasonable 
amount of time or upon the Veteran's 
response, the RO/AMC will contact the 
JSRRC and ask for records for the 27th 
Infantry Regiment of the 25th Infantry 
Division in Korea during May, June, and 
July 1953. All correspondences between 
the RO/AMC and JSRRC must be incorporated 
into the record. 

3. If and only if, the records retrieved 
from the JSRRC search confirm that the 
Veteran's regiment was alerted for combat 
engagement, the RO/AMC should schedule 
the Veteran for a VA PTSD examination. 
The Veteran's claims folder and a copy of 
this remand should be forwarded to an 
appropriate mental healthcare provider. 
The following considerations will govern 
the examination:

a.  The reviewing healthcare 
provider must review the Veteran's 
claims folder and a copy of this 
remand, and acknowledge receipt and 
review of these materials in any 
report generated as a result of this 
remand.  

b.  The examiner is asked to 
determine if the Veteran currently 
meets the diagnostic criteria for 
PTSD as set forth in The American 
Psychiatric Association: Diagnostic 
and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV). 

c.  If the Veteran is currently 
found to have PTSD as described 
above, the examiner must comment 
whether it is related to the 
verified stressor of being in a 
combat zone with the belief that 
participation in combat was 
imminent.  

3. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO/AMC should 
review the record, to include all 
evidence received since the February 2008 
Supplemental Statement of the Case and 
readjudicate the claim for service 
connection for PTSD. If any benefit 
sought remains denied, the Veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


